PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated by 'American National Bank and Trust Company, as Successor Trustee, appellant herein and Marshall Keig, as Trustee of Debtor corporation, appellee herein, by their respective attorneys, that an order may be entered herein dismissing the appeal herein pending, and ordering the appeal dismissed without costs to either party.”
*1015On consideration whereof, it is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed, without costs to either party, pursuant to the foregoing stipulation.